Citation Nr: 0638903	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for heart disease.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for implantation of a pacemaker.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that denied the benefits sought on appeal.  

Issues #1 and #2 on the title page of this decision are 
addressed in the decision that follows.  By contrast, issues 
#3, #4 and #5 are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical treatment the veteran received from VA did 
not cause or worsen any of his heart disorders.

2.  The medical treatment the veteran received from VA did 
not necessitate the implantation of a pacemaker.  

CONCLUSIONS OF LAW

1.  The criteria have not been met for compensation benefits 
for heart disease, claimed as resulting from VA treatment.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).

2.  The criteria have not been met for compensation benefits 
based on the implantation of a pacemaker, claimed as 
resulting from VA treatment.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in October 2002, satisfied the duty to notify 
provisions.  The claimant has been accorded an examination in 
connection with his claims under 38 U.S.C.A. § 1151, and 
there is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
October 2002, which was before the RO's February 2003 
decision denying the claims for compensation under 
38 U.S.C.A. § 1151.  Hence, the timing of notice requirements 
specified in Pelegrini was satisfied.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 358(c)(1), (2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 358(c)(3).

Analysis

The veteran's daughter provided a statement relating that she 
is a registered nurse.  In that statement, she maintains that 
that VA did not adequately care for the veteran after he was 
brought to the emergency room, experiencing increased blood 
pressure and heart rate.  She asserts that VA medical 
personnel failed to immediately hook the veteran up to an 
oxygen gauge and a cardiac monitor, after performing 
cardioversion to stabilize his condition.  She goes on to 
assert that the veteran, who was conscious during a 
subsequent heart ablation performed by VA, heard a member of 
the surgical team say, "We burned the wrong wire."  She 
contends that the veteran later had to have a pacemaker 
implanted because of the botched ablation procedure.  

The veteran contends that he initially developed heart 
problems as a result of taking "Etodolac," a medication VA 
prescribed for his knee condition.  He states that the drug 
company that makes Etodolac found the medication was 
contaminated by a beta blocker.  He asserts that he 
experienced light headedness, blood pressure problems, and 
heart palpitations because of taking the contaminated 
Etodolac.  In support of his contentions, the veteran 
provided a notice from the manufacturer of Etodolac, 
recalling Lot number 9991052, distributed during the period 
October 18, 1999, through August 31, 2000.  The recall notice 
indicates that Etodolac might contain a variable and unknown 
quantity of a selective beta blocker.  

The veteran further contends that he had to have a pacemaker 
implanted because of errors committed when VA physicians 
performed an ablation of his heart to correct the heart 
problems he was having from taking the contaminated Etodolac.  
He maintains that he was conscious during the ablation 
procedure and heard the chief surgeon tell an assistant that 
the assistant had "burned the wrong place."  He asserts 
that he had total heart block or shutdown, during the 
ablation, undergoing what amounted to an "out of body" 
experience.  A statement from the veteran's spouse is to 
essentially the same effect, reiterating that VA made a 
mistake during the ablation procedure by "burning" the 
wrong circuit in the veteran's heart.  

A March 2001 clinical record refers to the veteran's 
treatment at a VA medical facility for supraventricular 
tachycardia.  The veteran presented complaining of a one-day 
history of dizziness, blurred vision, headache, and heart 
racing.  Pulse rate on arrival was found to be in the 180's.  
He was given 6 mg of adenosine upon which he converted to 
sinus rhythm.  This lasted for several hours before 
increasing to 180 again.  Valsalva maneuvers were performed 
successfully with a reduction in rate to 90 - 100's.  He was 
placed on Metropolol to control heart rate and the cardiology 
service was consulted.  

The clinical record further notes that troponin levels were 
followed serially and heparin was added after a troponin I 
level of 1.6 was obtained.  Heparin was discontinued 
following three consecutive troponin I levels, that were 
within normal limits, at 0.8 and 0.6.  The veteran remained 
within normal limits of heart rate for the remainder of his 
hospital stay and felt quite well.  In response to the 
veteran's expressed dissatisfaction with the care rendered, 
the cardiology service explained that his chart and EKG 
results had been reviewed, and the assessment was that he was 
receiving appropriate treatment with good control of 
supraventricular tachycardia.

A clinical record reflects the veteran's treatment at a VA 
medical facility in April 2001.  It was reported that he had 
undergone an evoked potential study with ablation for 
supraventricular tachycardia/AV nodal reentry.  A prolonged 
HV conduction interval had been noted during the ablation 
procedure, and placement of a pacemaker was recommended.  

The clinical record further notes that the veteran was 
admitted for observation overnight.  On the day of his 
discharge, he stated that he had an important orthopedic 
appointment at another hospital and indicated that he wished 
to leave.  It was explained to him that a pacemaker was 
needed in case his conduction delay led to eventual and an 
unpredicted conduction block in his ventricles, that could 
possibly lead to death, without a pacemaker.  He was even 
offered transfer to another medical facility where a 
pacemaker could be placed.  However, the veteran made it 
clear that he preferred to proceed with knee surgery prior to 
getting a pacemaker.  He was deemed stable at the time of 
hospital discharge.  

A clinical record relates that the veteran underwent a 
pacemaker placement at a VA medical facility in May 2001.  
During evoked potential evaluation, it had been found that he 
had a delay in his ventricular area which required placement 
of a pacemaker.  He tolerated the procedure well and was 
taken to the recovery room in excellent condition.  

A clinical record discloses that the veteran was treated at a 
VA medical facility in August 2001.  He had presented for 
catheterization after experiencing progressively frequent 
episodes of substernal chest pain and shortness of breath.  
He underwent a stent placement to the right coronary artery 
and left anterior descending artery.  The procedure occurred 
without complications on the day of admission.  Postopera-
tively, the veteran had episodes of palpitations, and an 
outpatient regimen of Metropolol 25 mg p.o. b.i.d. was 
recommended.  At discharge from the hospital, the veteran was 
asymptomatic, denying chest pain or shortness of breath.  
Examination of the right femoral area revealed no bleeding 
and no hematoma; distal pulses of that extremity were full.  

The RO requested a medical opinion in light of the veteran's 
assertions that VA errors in his treatment resulted in heart 
disease and necessitated the placement of a pacemaker.  A VA 
cardiology examiner, in a report dated in February 2003, 
provided the requested medical opinion, based upon a review 
of the medical record.  The specialist responded to the 
inquiry as to whether the veteran's present heart condition 
was the result of having taken a medication for arthritis, 
Etodolac, which had subsequently been recalled because of 
contamination with a selective beta blocker.  The 
specialist's opinion follows.

There is no documentation that the veteran had 
received any of the recalled medication.  Only 
a certain lot had been recalled secondary to 
contamination.  The remaining lots were kept on 
the market because there was no evidence of 
contamination.  In any event, the medication 
that contaminated the one lot is a selective 
beta blocker used for cardiac arrhythmias.  It 
does not produce the heart condition for which 
the veteran is claiming benefits under section 
1151.  A review of the record shows that the 
veteran had tachycardia secondary to electrical 
abnormalities within the heart and underwent an 
ablation procedure.  However, this was not 
successful, and he subsequently had to receive 
a pacemaker for intermittent heart block.  
Subsequent to these procedures, he had to 
undergo stent placement for coronary artery 
disease-all of which would be unrelated to the 
presence of a selective beta blocker, even if 
proven to be present.  

Dr. Reid Cotton, in a statement dated in June 2004, relates 
that he reviewed the results of the veteran's ECG's both 
before and after his ablation treatment, in April 2001, for 
tachycardia.  After reviewing several ECG tracings, both 
before and after the procedure, he did not see any 
significant changes among those tracings.  The physician did 
not comment on the adequacy of care that VA rendered to the 
veteran.

With respect to assertions raised by the veteran's daughter 
about VA's mismanagement of his care, the Board notes that 
she is a registered nurse.  Accordingly, the Board shall 
regard her statements as medical evidence.  However, although 
she is medically trained, she has given no indication that 
she has special knowledge about cardiology, and there is no 
indication to that effect in the record.  Additionally, there 
is no indication in the record that she ever participated in 
the veteran's treatment.  The record does not contain any 
qualified medical opinion indicating that the veteran 
developed additional heart disability as a result of 
treatment rendered by VA, most particularly, as a result of 
treatment measures provided when he underwent cardioversion 
or ablation.  Here, the opinion of the veteran's daughter 
regarding asserted mismanagement of care during VA treatment 
of his heart disease is not probative medical evidence.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

With respect to assertions raised by the veteran and his 
spouse about VA's mismanagement of his care, including 
especially the ablation procedure, the Board notes that these 
assertions amount to opinions about matters of medical 
causation.  There is no indication from the record that 
either the veteran or his spouse has medical training or 
expertise.  As lay persons, they are not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, as to their assertions regarding the role played by 
Etodolac in the development of the veteran's heart disease, 
the Board notes that a VA cardiologist specifically 
discounted the asserted relationship between ingestion of 
Etodolac, even if contaminated, and any of the veteran's 
demonstrated heart conditions.  

The veteran's representative has requested that the case be 
referred for the opinion of an independent medical expert 
(IME).  However, upon a review of the record, the Board 
determines that this case does not present complex or 
controversial medical questions, that remain unresolved, and 
warrant an IME referral.  

For the reasons discussed above, the claims for compensation 
for heart disease or the pacemaker implantation under 38 
U.S.C.A. § 1151 must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
heart disease is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
implantation of a pacemaker is denied.


REMAND

The veteran contends that he has a chronic bilateral knee 
disability as a result of parachute jumps he performed during 
military service.  He claims that he injured both knees, 
resulting in arthritis, when he parachuted into the Panama 
Canal Zone, at Rio Hata.  He maintains that he was treated in 
service for pain and inflammation of the knees, after the 
jump.  He asserts that he continued to receive treatment for 
knee problems from a local physician during postservice 
years, and his spouse attests that the veteran continued to 
have episodes of knee pain after he left service.  

The record indicates that the veteran was awarded the 
Parachutist Badge.  Service medical records disclose that he 
presented at a clinic in June 1961, reporting that he had 
injured his left knee while exiting an aircraft.  The 
assessment was synovitis.  At the separation physical 
examination in March 1962, he complained of the left knee 
locking occasionally.  The lower extremities were evaluated 
as normal.  Treatment records from VA establish the presence 
of arthritis of the knees in 2000.  During 2001, the veteran 
underwent knee surgery at a VA medical facility to repair a 
left knee meniscus tear and a right knee meniscus tear.  

Reports from Dr. John P. Lee, dated in May 2004 and in June 
2004, have been associated with the claims file.  The 
physician noted the veteran was a paratrooper during military 
service.  He indicated that the veteran's knees were injured 
in the jumps, resulting in osteoarthritis of the knees.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

On the current record, there is medical evidence of the 
presence during service of left knee synovitis following 
trauma.  Moreover, the veteran was a parachutist during 
service, and he is competent to state that he experienced 
bilateral knee trauma as a result of jumps he performed.  
There is also medical evidence of current disability 
involving osteoarthritis of the knees.  Statements from the 
veteran and his spouse provide lay evidence of recurrent 
symptoms involving the knees that have persisted since he 
left military service.  However, while Dr. Lee has linked the 
veteran's current bilateral knee arthritis to trauma 
sustained in parachute landings, that assessment is 
conclusory and is not supported by adequate reasons and 
bases.  Remand is required to obtain further medical opinion 
about the etiology of the veteran's bilateral knee arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a medical 
opinion responding to the following 
questions:

Is it at least as likely as not that any 
of the veteran's knee disorders had its 
onset in service; that arthritis of either 
knee was present to a compensable degree 
within the first postservice year; or that 
any current knee disorders are otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the reasons.

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.  

3.  Ask Dr. Lee to explain the basis for 
his medical opinion indicating that the 
veteran's current bilateral knee arthritis 
is related to his service in the military.  
Also, ask the physician to provide the 
medical records upon which his opinion is 
based.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


